Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	 The application defines electrode density as having units of mass/area instead of mass/volume. 
Election/Restrictions
Claims 13 – 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2022.
The applicant’s remark filed 11/11/2022 are not considered persuasive as the examiner established search burden in the office action 09/12/2022. Then, the restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites “the first region is positioned corresponding to the air inlet and the hydrogen inlet in the edge portion of the subgasket”, but the specification does not further describe the relationship between the first region and inlets to give this limitation meaning. Additionally, the figure including the subgasket does not included reference numerals for a first region to remedy this. 
	Separately, the claim is dependent on claim 1 but reintroduces the limitations for a first and a second region. The specification does not support more than one of these two structures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US20100098991A1 and Ando, JP2005174620A. 

Regarding claim 1, Suzuki teaches an electrode for a membrane-electrode assembly (MEA)[0001], comprising:
a porous substrate having pores therein (porous resin)[0006]; and
an electrode material incorporated into the porous substrate (catalyst layer formed on porous resin to form gas diffusion electrode)[0027],
Suzuki does not teach wherein a region of the porous substrate when viewed in a cross-section in a thickness direction has a different thickness than a remaining region of the porous substrate, and the region of the porous substrate when viewed in a cross-section in a thickness direction has a different electrode density than the remaining region of the porous substrate.
Ando teaches an MEA for a fuel cell [pg. 1 para. 1] wherein an electrode material (electrode layer made of platinum ((403))[fig. 8][pg. 2 para. 2][pg. 4 para. 2] is coated to have different thicknesses in a cross-section (due to protrusions in PEM (402))[pg. 4 para. 6][fig. 8] as well as densities (catalyst per unit volume)[fig. 8]. Further, Ando teaches this configuration to improve bonding force between the PEM and the electrodes as well as increased reaction efficiency [pg. 2 para. 7]. Then, it would have been obvious to one of ordinary skill in the art to combine the uneven surface of Ando into the substrate of Suzuki to improve reaction efficiency and bonding strength. 

Regarding claim 2, combined Suzuki teaches the electrode of claim 1, 
Further, Ando teaches wherein the porous substrate comprises a first region and a second region, having different thicknesses when viewed in a cross-section in a thickness direction, and a thickness of the first region is greater than a thickness of the second region (protrusion creates uneven surface in electrode when PEM and electrode material are bonded together)[fig. 8]

Regarding claim 3, combined Suzuki teaches the electrode of claim 2, 
Further, Ando teaches wherein an amount of a catalyst that is loaded in an electrode material incorporated into the first region is greater than an amount of a catalyst that is loaded in an electrode material incorporated into the second region (more catalyst between the protrusions) [fig. 8].

Regarding claim 4, combined Suzuki teaches the electrode of claim 2. 
Further, Ando teaches wherein an amount of a catalyst that is loaded in an electrode material incorporated into the first region is 0.5 to 1.0 mg/cm2, and an amount of a catalyst that is loaded in an electrode material incorporated into the second region is 0.05 to 0.5 mg/cm2.

Regarding claim 5, combined Suzuki teaches the electrode of claim 2. 
Further, Ando teaches wherein a connecting portion connects the first region and the second region at a right angle or obliquely [fig. 8].

Regarding claim 6, combined Suzuki teaches the electrode of claim 2. 
Further, Ando teaches wherein the thickness of the first region is 5 to 10 μm and the thickness of the second region is 2 to 5 μm (height of protrusions being 0.3 – 50 μm)[pg. 1 para. 7].

Regarding claim 7, combined Suzuki teaches the electrode of claim 2. 
Further, Ando teaches wherein one surface of the porous substrate is flat and an opposite surface of the porous substrate is irregular depending on a shape of the first region and the second region (uneven surface of catalyst layer (403) makes uneven binding surface for porous electrode layer))[fig. 8].

Regarding claim 8, combined Suzuki teaches the electrode of claim 1.
Further, Suzuki teaches wherein the porous substrate comprises one or more selected from the group consisting of polytetrafluoroethylene (PTFE), ethylene/tetrafluoroethylene (ETFE), tetrafluoroethylene-hexafluoropropylene copolymer (FEP), tetrafluoroethylene-perfluoroalkylvinylether copolymer (PFA), polyimide, polyester, and polyethylene terephthalate (PET) (porous resin film)[0006][0053]

Regarding claim 9, combined Suzuki teaches the electrode of claim 1. 
Further, Suzuki teaches wherein the pores have a size of 0.8 to 5.0 μm (0.5 – 10 μm)[0091].

Regarding claim 10, combined Suzuki teaches the electrode of claim 2. 
Further, Suzuki teaches wherein the first region has a porosity of 50 to 80% and the second region has a porosity of 10 to 50% (porosity between 60 – 95%)[0090].
Combined Suzuki does not teach wherein the porosity is below 60%. However, this is taken to be a non-preferred but still understood embodiment implied by the teachings of Suzuki. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)

Regarding claim 11, combined Suzuki teaches the electrode of claim 2. 
Further, Ando teaches wherein an electrode density of the first region is greater than an electrode density of the second region (content of catalyst)[fig. 8].

Regarding claim 12, combined Suzuki teaches the electrode of claim 11. 
Further, Suzuki teaches wherein the electrode density of the first region is 0.20 to 0.35 mg/cm2 and the electrode density of the second region is 0.05 to 0.20 mg/cm2 (density between 0.1 – 0.65 g/cm3)[0088].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US20100098991A1 and Ando, JP2005174620A as applied to claim 1 above and further in view of, Fujii, US20210336279A1. 

Regarding claim 16, combined Suzuki teaches the electrode of claim 1. 
Further, combined Suzuki teaches a fuel cell (Suzuki, [0001]), comprising: 
a membrane-electrode assembly comprising an electrolyte membrane and the electrode of claim 1 disposed on each of opposite surfaces of the electrolyte membrane (Ando, [fig. 8]); and 
the electrode comprises a porous substrate comprising a first region and a second region, the first region being thicker than the second region when viewed in a cross-section in a thickness direction (Ando, [fig. 8])
Combined Suzuki does not teach a subgasket comprising a center portion contacting the membrane-electrode assembly and an edge portion excluding the center portion, wherein the edge portion comprises an air inlet and a hydrogen inlet, and the first region is positioned corresponding to the air inlet and the hydrogen inlet in the edge portion of the subgasket.
Fuji teaches a fuel cell MEA [0002] wherein a gasket (sealing member (9)) has a center portion and an edge portion wherein the edge portion comprises air and fuel inlets [fig. 2]. Then, it would have been obvious to combine the gasket of Fuji with the fuel cell of Suzuki as an obvious design choice as gaskets are a well-known component of fuel cells. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724